Citation Nr: 1010822	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chest pain, claimed 
as elevated cholesterol.

2.  Entitlement to service connection for a dental 
disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
claims enumerated above.  In January 2010, the Veteran 
testified before the Board at a hearing that was held via 
videoconference from the RO.

The issue of entitlement to service connection for sleep 
apnea is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2010 testimony before the Board, the Veteran 
withdrew his appeal concerning entitlement to service 
connection for chest pain.

2.  The Veteran's initial claim for service connection for a 
dental disability was received at the RO on June 8, 2005.

3.  The Veteran does not have a dental disability resulting 
from combat wounds or service trauma.

4.  The Veteran's current claimed dental disability, 
gingivitis and replaceable missing teeth secondary to 
gingivitis, is not subject to service-connected compensation.

5.  The Veteran's current dental disability is not 
aggravating any of his service-connected disabilities, nor 
any other medical condition for which he is receiving 
treatment.

6.  The Veteran has not participated in a rehabilitation 
program under 38 U.S.C.A. Chapter 31.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for chest pain have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 
20.204 (2009).

2.  The criteria for service connection for a dental 
disability, including for treatment purposes only, have not 
been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In June 2007, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for chest pain, as identified in the April 2007 
statement of the case.  

At his January 2010 hearing before the Board, the Veteran 
withdrew his appeal as to this issue.  The Board finds that 
the Veteran's statement indicating his intention to withdraw 
the appeal as to this issue, once transcribed as a part of 
the record of his hearing, satisfies the requirements for the 
withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 
Vet. App. 355 (1993).  

As the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for chest pain, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning this issue.  The Board therefore has 
no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for chest pain is dismissed.

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In this case, notice was provided to the Veteran in June 
2005, prior to the initial adjudication of his claims in 
August 2005.  The content of the notice letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, except that it did 
not include all of the Dingess notice elements.  The Veteran 
was provided with the Dingess elements of VCAA notice in 
February 2008.  Any timing deficiency with regard to this 
notice was cured by readjudication of the claims in a May 
2009, supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims folder.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records aside from those that are already 
of record.  Thus, VA has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was not provided with an examination with respect 
to his claim for service connection for a dental disability.  
However, his service treatment records do not show that he 
sustained dental trauma in service, and nor has the Veteran 
so contended.  Additionally, he did not serve in combat.  As 
there is no evidence of dental trauma in service, the facts 
of this case do not meet the criteria to warrant a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

Dental conditions will be service-connected under the 
following circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  (b) Each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues will be considered separately to determine whether 
the condition was incurred or aggravated in line of duty 
during active service.  When applicable, it will be 
determined whether the condition is due to combat or other 
in-service trauma, or whether the veteran was interned as a 
prisoner of war.   (c) In determining service connection, the 
condition of teeth and periodontal tissues at the time of 
entry into active duty will be considered.  Treatment during 
service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.  (d) The following principles apply to dental 
conditions noted at entry and treated during service:  (1) 
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  (2) Teeth noted as filled at entry will be 
service-connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service-connected.  (4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.  (5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  (e) The 
following will not be considered service- connected for 
treatment purposes:  (1) Calculus;  (2) Acute periodontal 
disease;  (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and  (4) Impacted 
or malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  (f) Teeth extracted because of 
chronic periodontal disease will be service-connected only if 
they were extracted after 180 days or more of active service. 
38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I:  Those having a 
service-connected compensable dental disability or condition 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  

(b) Class II:  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  (A) They served on 
active duty during the Persian Gulf War and were discharged 
or released, under conditions other than dishonorable, from a 
period of active military, naval, or air service of not less 
than 90 days, or they were discharged or released under 
conditions other than dishonorable, from any other period of 
active military, naval, or air service of not less than 180 
days;  (B) Application for treatment is made within 90 days 
after such discharge or release.  (C) The certificate of 
discharge or release does not bear a certification that the 
veteran was provided, within the 90-day period immediately 
before such discharge or release, a complete dental 
examination (including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be needed, 
and  (D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a):  Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b):  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service- connected dental 
condition or disability.  (e) Class II(c):  Those who were 
prisoners of war for 90 days or more, as determined by the 
concerned military service department, may be authorized any 
needed dental treatment.  (f) Class IIR (Retroactive):  Any 
veteran who had made prior application for and received 
dental treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim. All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  

(g) Class III:  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  

(h) Class IV:  Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.  

(i) Class V:  A veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  

(j) Class VI:  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment. 38 C.F.R. § 17.161.

The Veteran asserts that he is entitled to service connection 
for a dental disability incurred as a result of improper 
dental treatment in service.  Specifically, he asserts that 
he was diagnosed with gingivitis while stationed at Fort 
Bragg, North Carolina, but because there was not a 
periodontist on staff, he did not receive proper treatment.  
He eventually had numerous teeth extracted in service as a 
result of progressive gingivitis, and currently has very few 
teeth left as a result of his gingivitis.  

The regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth", see 38 
C.F.R. § 3.381(a), and teeth lost as a result of loss of 
substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease. See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent 
a demonstration of dental trauma, service connection may be 
considered solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  See 
also Woodson v. Brown, 8 Vet. App. 352, 354 (1995). 

There is no allegation of dental trauma in this case.  Thus, 
the Veteran does not have a Class I service-connectable 
dental disorder and is eligible for service connection for 
replaceable missing teeth for treatment purposes only.  

In examining whether the Veteran is entitled to service 
connection for treatment purposes only, the record reflects 
that the Veteran was discharged from service in October 1995 
and did not file a claim for service connection for a dental 
disability until June 2005.  Because the Veteran did not file 
a claim for service connection for a dental disability within 
one year of his separation from service, or within one year 
of April 5, 1983, his claim is not timely, and he is not 
entitled to service connection for treatment purposes under 
Class II.  38 C.F.R. § 17.161(f).  The Veteran also does not 
quality for treatment under Classes IIA, IIB, and IIC, as he 
does not have any dental disability stemming from combat 
wounds or service trauma, and he was not a prisoner of war.  
Additionally, he is not eligible for treatment under Class 
IIR, as it is not shown that he filed any application for 
dental treatment prior to the current claim.

The Veteran also is not eligible for treatment under Class 
III, as there is no evidence demonstrating (nor has the 
Veteran alleged) that his dental problems have had any direct 
and material negative effect on any of his service connected 
disabilities.  Similarly, treatment is not warranted under 
either Class IV or V, as at no time during the pendency of 
the appeal was the Veteran receiving VA disability 
compensation benefits at a 100 percent level, nor did he 
participate in a rehabilitation program under 38 U.S.C. 
Chapter 31. 

There is no evidence of record showing that the Veteran's 
dental problems are complicating a medical condition being 
treated under 38 U.S.C. Chapter 17 (i.e. the chapter 
governing access to, and provision of, VA health care) nor 
has the Veteran made any such allegation.  Consequently, he 
is not eligible for treatment under Class VI.

Turning next to the Veteran's gingivitis, the Veteran's 
service dental records show that several teeth were extracted 
during service due to gingivitis.  Gingivitis, however, is 
not recognized as a disability for which VA compensation may 
be granted.  38 C.F.R. § 3.381 (2009) (periodontal disease is 
not a disability for compensation purposes).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As gingivitis is specifically excluded as a disease or injury 
for which service connection may be granted, the Veteran's 
claim for service connection for a dental disability, 
including gingivitis, must be denied.  

Under these circumstances, the Veteran has failed to state a 
claim for service connection for a dental disorder.  As such, 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal concerning the issue of entitlement to service 
connection for chest pain is dismissed without prejudice.

Service connection for a dental disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for sleep 
apnea.

In his January 2010 hearing before the Board, the Veteran 
testified that he had first noticed difficulty with snoring 
in the late 1970's.  He described his snoring as a kind of 
family joke, something for which he had been teased.  He had 
not been told by anyone before he entered service that he 
snored.  

Over the years, his snoring worsened.  The increased snoring 
resulted in disrupted sleep.  He stated that while in 
service, he would frequently awake in the morning after a 
full night's rest but yet not feel fully rested.  He was 
often tired, and frequently had to nap during the day.  He 
stated that he routinely shut his office door during lunch in 
order to take a nap.  Occasionally, he would feel so tired as 
to need to take a nap even outside of the lunch hour.  

Despite taking breaks during the day to sleep, the Veteran 
stated that he had been able to carry out his duties without 
any trouble.  He attributed this to a "good line of first 
defense," coworkers whom would wake him if anyone was 
coming.

He additionally testified that he had first heard the term 
"sleep apnea" shortly before his retirement from service.  
His then girlfriend, who had been a nurse, had informed him 
that she thought he might have sleep apnea, and urged him to 
get tested.  At the time, the Veteran ignored her suggestion.  

He acknowledged that he did not seek treatment in service for 
sleep apnea or disrupted sleep related to snoring, nor for 
many years after his retirement from service.  In fact, he 
had not sought treatment until 2005, after the football 
player Reggie White's death was attributed to sleep apnea.  A 
February 2005 sleep study demonstrated obstructive sleep 
apnea.  The Veteran has continued to receive treatment for 
sleep apnea since his initial diagnosis.

In support of his claim, the Veteran submitted three 
statements, one from his daughter and two from men with whom 
he served.  One man with whom the Veteran served recalled 
having had the "great misfortune" to spend nights with the 
Veteran during military exercises.  During those nights, he 
himself had spent many sleepless hours, due to the Veteran's 
snoring.  He recalled times during which it had seemed as 
though the Veteran had stopped breathing.  He stated that the 
snoring got so bad that he placed the Veteran on night shifts 
so that he himself could get some sleep.  Despite the 
Veteran's having slept all night, he recalled the Veteran 
complaining about being tired "all the time."

The other man with whom the Veteran served stated that he had 
been stationed at Fort Bragg, North Carolina with the 
Veteran.  He recalled having been on a number of field 
exercises with the Veteran, and that on one occasion, the 
Veteran had had to be separated from the rest of the soldiers 
due to his loud and continuous snoring.  He stated that the 
Veteran's snoring could be heard from several tents away.  

The Veteran's daughter stated that she could remember her 
father snoring for all long as she could remember.  She 
stated that she had been awakened from a sound sleep due to 
her father's snoring in another room.  On many occasions, her 
mother had had to move to the couch because the snoring was 
so loud.  Her earliest memories of her father snoring were 
when he was stationed at Fort Bragg, North Carolina.  She 
stated that she had witnessed him wake himself up due to 
snoring on numerous occasions.

The Veteran underwent VA examination in conjunction with this 
claim in February 2007.  At the time of the examination, the 
Veteran stated that he had been able to carry out his in-
service duties, despite that his sleep had been disrupted by 
snoring.  The examiner noted that the Veteran had submitted 
three statements, written by men with whom the Veteran had 
served, and his daughter, attesting to the Veteran's loud 
snoring.  

The Veteran's medical history was felt to be significant for 
a 70-pound weight gain after his retirement from service.

In addressing whether the Veteran's sleep apnea was related 
to his active service, the examiner opined that because 50 
percent of people who snored did not have sleep apnea, he had 
gained 70 lbs since his retirement, and he was not diagnosed 
with sleep apnea until 2005, it was more likely than not that 
the Veteran did not have sleep apnea in service.  The 
examiner noted that he could be wrong, but because no studies 
had been done regarding the etiology of the Veteran's sleep 
apnea, it was most likely that his sleep apnea was not 
related to service.

Although the Veteran stated that he had been able to carry 
out his in-service duties without any trouble, the Veteran's 
January 2010 testimony clarified that he was able to carry 
out his duties only as a result of taking naps, and as a 
result of having coworkers who would warn him when someone 
was coming.  

Because the February 2007 examiner did not have this 
information available at the time of the examination, the 
proffered opinion is inadequate for rating purposes.  Where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report 
as inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2 (2009).  Accordingly, a 
remand for an additional opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file 
for review by a VA examiner to 
ascertain whether his sleep apnea had 
its clinical onset during active 
service.  No further examination of the 
Veteran is necessary unless the 
examiner determines otherwise.  

The examiner should specifically offer 
an opinion as to whether it is at 
likely as not (50 percent probability 
or greater) that the Veteran's sleep 
apnea first manifested during his 
period of active service.  In this 
regard, the examiner should consider 
the Veteran's statements regarding the 
in-service onset of snoring and daytime 
somnolence, and his report of 
continuity of symptoms in the years 
following his separation from service.  
Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury but relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion). 

If the requested opinion cannot be 
proffered without conducting additional 
studies regarding the etiology of the 
Veteran's sleep apnea, such studies 
must be scheduled, and an opinion 
rendered following the completion of 
such studies.  

The claims file should be made 
available to, and should be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions, with 
citation to relevant medical findings, 
must be provided.

2.  Then, readjudicate the claim of 
entitlement to service connection for 
sleep apnea.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


